IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41213
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MONTE HANHOKYU HAINES,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (L-01-CR-275-1)
                      --------------------
                         October 2, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Monte Hanhokyu Haines appeals the district

court’s denial of his motion to suppress the marijuana discovered

in his vehicle by border patrol agents at the Agua Nueva permanent

checkpoint.    He argues that (1) the agents lacked reasonable

suspicion to detain him beyond the time necessary to check his

immigration status, and (2) he did not voluntarily consent to the

search of his tractor-trailer, the vehicle in which the agents

discovered the marijuana.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On appeal from the denial of a motion to suppress, we review

the district court’s factual findings for clear error, and we

review de novo the court’s legal conclusions, such as whether

reasonable suspicion existed.     United States v. Inocencio, 40 F.3d
716, 721 (5th Cir. 1994).   Further, “[t]he evidence presented at a

pre-trial hearing on a motion to suppress is viewed in the light

most favorable to the prevailing party.”         Id. We consider the

totality of the circumstances in determining whether reasonable

suspicion existed at the time of the detention or search.       United

States v. Smith, 273 F.3d 629, 634 (5th Cir. 2001).

     The district court identified several factors that support the

agents’ contention that they had a reasonable suspicion of criminal

activity.   Even if, as Haines asserts, each factor, taken alone,

could be consistent with innocent behavior, the relevant inquiry is

whether the “totality of the circumstances” created a reasonable

suspicion of criminal activity.        See Smith, 273 F.3d at 634-35.

Viewed in the light most favorable to the government, as the

prevailing party, the totality of the circumstances supports the

district court’s conclusion that the agents had a reasonable

suspicion   of   criminal   activity,    justifying   their   continued

detention of Haines.    See id.    The district court did not err in

denying Haines’ motion to suppress on this basis.

     We review the question whether Haines voluntarily and clearly

consented to the search of his vehicle under the clearly erroneous

standard, which “is particularly strong since the [district court]

                                   2
had the opportunity to observe the demeanor of the witnesses” at

the suppression hearing.       United States v. Gonzales, 79 F.3d 413,

421   (5th   Cir.   1996)(internal          quotation    marks     and   citations

omitted).    Although Haines was not in the custody of the agents and

the agents did not inform Haines of his right to deny consent, (1)

they did not use any coercive measures to obtain his consent to

search the trailer; (2) he appeared cooperative; and (3) he was an

experienced    truck    driver   who        had   been    through    checkpoints

innumerable times. See United States v. Olivier-Becerril, 861 F.2d
424, 426 (5th Cir. 1988).        Furthermore, when viewed in the light

most favorable to the government, the testimony of the agents and

Haines   supports      the   district        court’s     finding    that   Haines

voluntarily and clearly consented.            The district court did not err

in denying Haines’s motion to suppress based on the finding of

clear and voluntary consent.

      As Haines concedes, his challenge to the constitutionality of

permanent checkpoints is foreclosed by United States v. Martinez-

Fuerte, 428 U.S. 543 (1976), which we are bound to follow.                    See

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 531 U.S. 1202 (2001).

      The district court’s judgment is, in all respects,

AFFIRMED.




                                        3